department of the treasury_department of the treasury_department of the treasury internal_revenue_service internal_revenue_service internal_revenue_service washington d c washington d c washington d c number release date cc fip b01 frev-100019-97 - wli uilc date memorandum for district_counsel manhattan cc ner man attn roland barral from assistant chief_counsel financial institutions and projects cc fip subject the conformity_election under sec_1_166-2 this memorandum responds to your request for technical assistance concerning the conformity_election under sec_1_166-2 this document is not to be cited as precedent issue sec_1 does the conclusive_presumption of worthlessness standard set forth in sec_1_166-2 include consumer loans such as credit card loans and installment loans that are classified as a regulatory loss asset after a certain time period passes does the internal_revenue_service have the authority to question a bank’s loan loss classification standards under sec_1_166-2 which defines a loss asset does the phrase or similar guidance include manuals handbooks and guidebooks of a bank’s supervisory authority conclusion sec_1 the conclusive_presumption of worthlessness standard set forth in sec_1_166-2 can apply to consumer loans such as credit cards loans and installment loans that are classified as a regulatory loss asset after the applicable_period passes the internal_revenue_service does not have the authority to question a bank’s loan loss classification standards when a bank makes a conformity_election and has received an express_determination_letter however the service may revoke the conformity_election if a bank fails to follow the method_of_accounting required by the conformity_election or the bank’s charge-offs were substantially in frev-100019-97 excess of reasonable business judgement in applying the regulatory standards of the bank’s supervisory authority the phrase or similar guidance may include the supervisory authority’s manuals handbooks and guidebooks as they relate to the loan loss classification standards of high volume consumer installment loans and credit card plans when those documents include a standard similar to the uniform agreement on the classification of assets and securities held by banks and the documents require the standard applied in a uniform manner facts in general under sec_166 a deduction is allowed for any debt that becomes worthless within the taxable_year for tax years ending on or after date a bank may obtain a conclusive_presumption of worthlessness for its bad_debts by making a conformity_election under sec_1_166-2 under this election a debt charged off for regulatory purposes is conclusively presumed to be worthless in whole or in part if the charge-off results from a specific order from a regulatory authority or the charge-off corresponds to the bank’s classification of the debt as a loss asset for regulatory purposes for purposes of this memorandum we assume a bank has made a valid conformity_election a valid election requires a bank first to make an election pursuant to sec_1_166-2 and second in connection with its most recent examination by its supervisory authority to receive an express_determination_letter verifying that the bank maintains and applies loan loss classification standards that are consistent with the supervisory authority's regulatory standards pursuant to sec_1_166-2 we also assume the bank owns the debt_instrument or credit account for regulatory purposes as well as for federal tax purposes law and analysis issue sec_1_166-2 provides that debts charged off in whole or in part for regulatory purposes during a taxable_year are conclusively presumed to have become worthless in whole or in part during that year but only if the charge-off results from a specific order of the bank’s supervisory authority or corresponds to the bank’s classification of the debt as a loss asset sec_1_166-2 defines the term loss asset as debt the bank has assigned to a class that corresponds to a loss classification under the frev-100019-97 standards in the uniform agreement on the classification of assets and securities held by banks or similar guidance issued by the bank’s supervisory authority the uniform agreement on the classification of assets and securities held by banks states assets classified loss are considered uncollectible and of such little value that their continuance as bankable assets is not warranted this classification does not mean that the asset has absolutely no recovery or salvage_value but rather it is not practical or desirable to defer writing off this basically worthless asset even though partial recovery may be effected in the future attachment to comptroller of the currency banking circular no rev comptroller of the currency communications department washington dc the preamble to sec_1_166-2 states the treasury department’s study on the appropriate criteria to be used in determining whether a debt is worthless for federal_income_tax purposes concludes that the regulatory criteria governing the charge-off of debts by banks are sufficiently similar to the criteria for worthlessness under sec_166 to make regulatory criteria and examination by the regulatory authorities an acceptable surrogate for an independent investigation by the internal_revenue_service see report to the congress on the tax treatment of bad_debts by financial institutions pincite treasury_department date t d 1992_1_cb_95 specifically the treasury department’s study states the breadth of circumstances taken into account in classifying commercial and real_estate loans for regulatory purposes is comparable to the inquiry that would be appropriate for a finding of worthlessness for purposes of sec_166 although the classification of consumer installment loans and credit card plans depends on a single fact length of delinquency the unsecured or as may be the case with consumer loans secured_by household_items undersecured nature of these loans may cause that single fact to be an adequate measure of worthlessness for tax purposes in any event the high volume of such loans and their comparatively low face value would make an in-depth inquiry into all relevant facts and circumstances a frev-100019-97 very burdensome task for the lending institution in the absence of persuasive evidence such as an unusually high recovery rate for such loans that the automatic charge-off criteria for these types of high volume loans results in overstated losses it is appropriate to permit the regulatory loss classification to determine the worthlessness of such debts for tax purposes report to the congress on the tax treatment of bad_debts by financial institutions pincite treasury_department date the comptroller of the currency handbook for national bank examiners provides specific regulatory criteria for determining whether a loan should be classified as a loss asset high-volume loans such as consumer installment loans credit card plans and check credit plans are subject_to automatic charge-off procedures consumer installment paper that is delinquent days or more and credit card debt that is delinquent days or more are considered loss assets for regulatory purposes based on the preamble that accompanied the final regulations the conclusive_presumption of worthlessness in sec_1_166-2 can apply to consumer loans such as credit card loans and installment loans that are classified as a regulatory loss after the applicable time period passes issue sec_1_166-2 imposes a condition_precedent to the use of the conformity_election in connection with its most recent examination involving the bank’s loan review process the bank’s supervisory authority must have made an express determination that the bank maintains and applies loan loss classification standards that are consistent with the regulatory standards of that supervisory authority the supervisory authority of a bank is the appropriate federal banking agency for the bank see revproc_92_84 c b which provides for a uniform express_determination_letter that is required to be used for such an express determination 1comptroller of the currency handbook for national examiners - commercial international and these provisions provide for exceptions to the automatic charge-off procedure when significant amounts are involved and the bank can demonstrate that repayment will be made irrespective of delinquency status alternatively these procedures do not preclude the classification of assets delinquent for a lesser period when classification is warranted although citations are to the occ handbook comparable standards apply to institutions supervised by the frb the fdic and the ots frev-100019-97 only a bank’s supervisory authority may issue or revoke an express_determination_letter notwithstanding an express_determination_letter a charge-off is entitled to the conclusive_presumption only if the bank assigns the loan to a class that corresponds to a loss classification under the standards set forth by the bank’s supervisory authority sec_1_166-2 in addition the service may revoke a conformity_election if a bank fails to follow the method_of_accounting required by the conformity_election or the bank’s charge-offs were substantially in excess of reasonable business judgement in applying the regulatory standards of the bank’s supervisory authority sec_1_166-2 as this office previously advised you evidence of excessive charge-offs may be reflected in an unusually high recovery rate for such loans either from collections or sales issue sec_1_166-2 defines the term loss asset for purposes of the conformity_election as debt that the bank has assigned to a class that corresponds to a loss classification under the uniform agreement on the classification of assets and securities held by banks or similar guidance issued by the bank’s supervisory authority as noted above the treasury department’s study as it relates to the conformity_election acknowledges the criteria in the supervisory authorities’ handbooks the phrase or similar guidance may include the supervisory authority’s manuals handbooks and guidebooks as they relate to the loan loss classification standards of high volume consumer installment loans and credit card plans when those documents include a standard similar to the uniform agreement on the classification of assets and securities held by banks and the documents require the standard apply in a uniform manner the loss standards in the handbook for examiners employed by the comptroller of the currency as well as the handbooks for examiners employed by the office of thrift supervision federal reserve board and federal deposit insurance corporation currently satisfy the requirements in sec_1_166-2 if these handbooks change in the future further consideration of these issues may be warranted if you have any further questions please contact cc fip b01 at associate chief_counsel financial institutions and products by steven r glickstein special counsel 2see denholm mckay company v commissioner 5_tcm_476
